DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2020.
Applicant’s election without traverse of claims 1-14 and 20-22 in the reply filed on 12/24/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14 and 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yukinobu et al. (US 2010/0247810).
Yukinobu discloses a multilayer stack, comprising a polymeric film; a stress relief layer disposed adjacent to said polymeric film, wherein said stress relief layer includes a dispersed phase that is dispersed inside a matrix, and wherein said stress relief layer provides stress-relief properties to said polymeric film, wherein said polymeric film includes at least one material chosen from a group comprising polyester (PET),  further comprising an inorganic layer disposed between said polymeric film and said stress relief layer or disposed such that said inorganic layer and said polymeric film have a stress relief layer disposed therebetween,  wherein said inorganic layer includes at least one material chosen from a group comprising indium tin oxide, transparent conductive oxide (“TCO”), zinc oxide, tin oxide, aluminum oxide, titanium oxide, zirconium oxide, tantalum oxide, silicon nitride, silicon oxynitride, niobium oxide, aluminum zinc oxide and silicon oxide, wherein said inorganic layer includes a combination of zinc oxide and tin oxide, wherein said inorganic layer includes ITO or TCO (Figs. 3-6, paragraphs [0019] – [0020], [0048], [0052], [0065], [0073], [0077], [0079] – [0082], [0089]).
	Yukinobu does not specifically disclose wherein when said polymeric film and/or said inorganic layer expand or contract, depending on temperature of said polymeric film and/or said inorganic layer, said stress relief layer absorbs forces resulting from .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. (US 2010/0247810).
Yukinobu does not specifically disclose wherein when said polymeric film and/or said inorganic layer expand or contract, depending on temperature of said polymeric film and/or said inorganic layer, said stress relief layer absorbs forces resulting from expansion or contraction of said polymeric layer and/or said inorganic layer and thereby reduces or prevents formation of cracks in said polymeric film and/or said inorganic layer.  However, the limitation is necessarily present in Yukinobu since the polymeric layer and the inorganic layer are made from the same materials recited applicant as discussed above.  Furthermore, Yokinobu discloses that the entire film is flexible (paragraph [0048]).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein when said polymeric film and/or said inorganic layer expand or contract, depending on temperature of said polymeric film and/or said inorganic layer, said stress relief layer absorbs forces resulting from expansion or contraction of said polymeric layer and/or said inorganic layer and thereby reduces or prevents formation of cracks in said polymeric film and/or said inorganic layer in order to prevent cracks which lower conductivity.
Yukinobu does not disclose wherein said dispersed phase has a concentration in said matrix that ranges from about 5% by weight of said stress relief layer to about 30% by weight of said stress relief layer, wherein said dispersed phase has a concentration in said matrix that ranges from about 10% by weight of said stress relief layer to about 20% by weight of said stress relief layer.  However, finding the workable or optimum range for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144).  It would have been obvious to have provided applicant’s recited ranges in order to optimize conductivity/resistance and/or improve strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
February 10, 2021